opinión DISIDENTE DEL
JUEZ ASOCIADO SEÑOR TEXIDOR,
CON LA CUAL ESTÁ CONFORME EL JUEZ ASOCIADO SEÑOR AUDREY
Disiento de la opinión, porque entiendo que Luisa Canales no puede ser tenida en el concepto de “jefe de familia, que tenga familia”, requerida por nuestro estatuto para tener derecho al homestead.
Luisa Canales vive sostenida por sus bijos Félix Febres y Pablo Febres, que proveen a su manutención, vestidos y medicinas. Ella vive con dos de sus nietos menores que no se bailan bajo su potestad por tener padres en quienes re-siden los deberes y derechos de la patria potestad, y quienes atienden a la subsistencia de dichos menores; no puede de-cirse que la compañía de esos nietos la constituya en jefe de familia que tenga familia. Civilmente ella no tiene ese ca-rácter, ni lo tiene conforme al derecho natural, ni en el sen-tido económico.
Estoy de acuerdo con la interpretación que requiere que a fin de que una persona se constituya en jefe de familia a los efectos de la ley de bogar seguro, debe existir un estado de dependencia de parte de los que constituyen la familia, con respecto a esa persona.
Opino que la sentencia apelada debe ser confirmada. Es-*371toy autorizado para consignar que el Juez Asociado Señor Aldrey está conforme con esta opinión.